Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 23, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant worked as an administrative assistant for the employer in one of its shelters when, in early December 1991, she was asked to resign. Soon after resigning, claimant began working at one of the employer’s other shelters when, after about three weeks, she was discharged. We initially note that because the employer took the position throughout these *820proceedings that claimant voluntarily left her employment without good cause, its contention on this appeal that she was terminated due to misconduct cannot now be raised. In any event, the record does not indicate that claimant’s performance at the second shelter was in any way unacceptable but, rather, that her discharge was the result of the employer’s policy prohibiting an employee who leaves one location from working at another location. Furthermore we find that, under the circumstances presented, substantial evidence exists to support the Board’s decision that claimant did not voluntarily leave her employment without good cause. Any remaining contentions raised by the employer have been considered and rejected as lacking in merit.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.